976 F.2d 726
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Austen NWANZE, Plaintiff-Appellant,v.UNITED STATES OF AMERICA;  U.S. Drug Enforcement Agency,Defendants-Appellees.
No. 92-6747.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  September 24, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-92-189)
Austen Nwanze, Appellant Pro Se.
Gurney Wingate Grant, II, Office of the United States Attorney, Richmond, Virginia, for Appellees.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
E.D.Va.
AFFIRMED.
PER CURIAM:


1
Austen Nwanze appeals from the district court's dismissal of his petition for expedited release of an automobile forfeited to the government pursuant to 21 U.S.C.A. § 881 (West 1981 & Supp. 1992), after seizure by the United States Drug Enforcement Administration.  The district court dismissed the petition for want of jurisdiction, because Nwanze failed to timely file a claim and bond after receiving notice of seizure.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Nwanze v. United States, No. CA-92-189 (E.D. Va.  July 13, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED